DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Cassell on July 27, 2022.
The application has been amended as follows: 
Claim 1, line 3, replace “an interface” with “the interface”.
Claim 1, line 3, replace “a residual limb” with “the residual limb”.
Claim 1, line 15, replace “an outer surface” with “the outer surface”.
Claim 1, line 21, replace “an end” with “a distal end”.
Claim 1, line 36, replace “the outermost portion” with “an outermost portion”.
Claim 1, line 39, replace “a radial peak” with “the radial peak”.
Claim 1, lines 42-43, replace “a seal element” with “the first or second seal element”. 
Claim 1, line 45, replace “peak a distance” with “peak at a distance”.
Claim 3, line 3, replace “the end” with “the distal end”.
Claim 3, line 3, replace “comprising a proximal end and a distal end” with “and the proximal edge on the body”.
Claim 16, line 3, replace “an interface” with “the interface”.
Claim 16, line 3, replace “a residual limb” with “the residual limb”.
Claim 16, line 15, replace “an outer surface” with “the outer surface”.
Claim 16, line 22, replace “an end” with “a distal end”.
Claim 16, line 40, replace “the outermost portion” with “an outermost portion”.
Claim 16, lines 43-44, replace “a radial peak” with “the radial peak”.
Claim 16, lines 46-47, replace “a seal element” with “the first or second seal element”. 
Claim 16, line 49, replace “peak a distance” with “peak at a distance”.
Claim 17, line 3, replace “the end” with “the distal end”.
Claim 17, line 3, replace “comprising a proximal end and a distal end” with “and the proximal edge on the body”.
Claim 18 is cancelled.
Claim 19, line 15, replace “an outer” with “the outer”.
Claim 19, line 21, replace “an end” with “a distal end”.
Claim 19, line 36, replace “the outermost portion” with “an outermost portion”.
Claim 19, line 43, replace “a seal element” with “the first or second seal element”.
Claim 19, line 45, replace “peak a distance” with “peak at a distance”.
Claim 20, line 3, replace “the end” with “the distal end”.
Claim 20, line 3, replace “comprising a proximal end and a distal end” with “and the proximal edge on the body”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a careful search and examination Examiner is unable to find in a single reference or a reasonable combination of references the claim features of “at least one grip ring [as claimed] located only in a gap defined between the [as claimed] first and second seal elements” wherein the at least one grip ring and first and second seal elements are configured such that “the at least one grip ring has a radially shorter configuration in relation to the first and second seal elements such the first and second seal elements have aa radially extending peak defined as an outermost portion of the first and second seal elements and extending beyond the at least one grip ring in a radial direction relative to the axis of the liner sealing portion” along with all of the other limitations contained within the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774